Citation Nr: 1810739	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-11 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for radiculopathy and intervertebral disc syndrome (IVDS), claimed as a low back disability, secondary to service-connected disabilities.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of gunshot wound, right thigh, Muscle Group XIII, with two scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in September 2015 where it was remanded for additional evidentiary development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on the Veteran's service connection claim for low back disability and increased rating claim for muscle disability.  

With respect to his low back disability, the Veteran seeks service connection for radiculopathy and intervertebral disc syndrome secondary to his service-connected disabilities.  

In September 2015, the Board remanded the claim for a new VA examination and to obtain a medical opinion addressing the Veteran's secondary theory of entitlement.  In remanding the issue, the Board found that a previous November 2013 opinion was inadequate as the examiner's rationale only discussed  the Veteran's residuals of gunshot wound, right thigh, Muscle Group XIII, with two scars.  No consideration was given as to whether his current low back disability was secondary to or aggravated by his other service-connected disabilities, including shell fragment wound, right flank; right hip arthritis, associated with residual of gunshot wound, right thigh; and right knee arthritis, associated with residual of gunshot wound, right thigh.  

The Veteran was provided a VA examination for his low back disability in December 2015.  After physical examination of the Veteran and a review of his claims file, the examiner rendered a medical opinion for direct service connection finding that the claimed low back disability diagnosed as radiculopathy and intervertebral disc syndrome was less likely related to service.  

In June 2016, the AOJ obtained an addendum opinion from the same examiner who evaluated the Veteran in December 2015 to address secondary service connection.  Based on a review of the medical records, the examiner opined that the Veteran's current low back disability was less likely than not aggravated by residuals of gunshot wound, right thigh, Muscle Group XIII.  The examiner explained there is no medical literature establishing a direct cause and effect between residuals of a gunshot wound, right thigh, as a cause or result of lumbar spine IVDS and radiculopathy.  

Here again, the examiner only considered the effects of the Veteran's service-connected residuals of gunshot wound, right thigh, Muscle Group XIII.  No consideration was given as to whether his current low back disability was secondary to or aggravated by his other service-connected disabilities, including shell fragment wound, right flank; right hip arthritis, associated with residual of gunshot wound, right thigh; and right knee arthritis, associated with residual of gunshot wound, right thigh.  Hence, in this regard, the December 2015 opinion and June 2016 addendum opinion fails to comply with the Board's September 2015 remand directive and further remand of the claim on appeal is necessary to remedy this failure of compliance. Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the Board finds the 2016 addendum opinion inadequate as the examiner did not take into account the Veteran's reports of symptoms and his history, as well as lay statements of record. See Veteran's spouse statement dated October 2014.  Accordingly, on remand, an opinion addressing the foregoing is also required.

Next, before adjudication of the Veteran's increased rating claim for his muscle disability, the Board finds remand is necessary for a current VA examination.  Specifically, in August 2016, the Veteran stated that his service-connected residuals of gunshot wound, right thigh, Muscle Group XIII, had worsened since his most recent evaluation was performed in December 2015.  He maintains that his current evaluation is not reflective of his present level of severity. See Correspondence dated August 2016.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file and a copy of this decision to the June 2016 VA examiner to provide an additional opinion for the Veteran's service connection claim for low back disability.  If the June 2016 examiner is not available, the request may be referred to another, equally qualified medical professional, who must independently review the claims folder in its entirety.  A note that it was reviewed should be included in the opinion.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  

After reviewing the claims file, the examiner should provide an opinion addressing the following:

a) Whether the Veteran's low back disability, diagnosed as radiculopathy and intervertebral disc syndrome, is at least as likely as not (a 50 percent or greater probability) proximately due to or the result of his service-connected disabilities, including shell fragment wound, right flank; right hip arthritis, associated with residual of gunshot wound, right thigh; and right knee arthritis, associated with residual of gunshot wound, right thigh.  

b)  The examiner is also asked to specifically address whether the Veteran's low back disability, diagnosed as radiculopathy and intervertebral disc syndrome, is at least as likely as not (a 50 percent or greater probability) aggravated, beyond the natural progress of the disease, by his service-connected disabilities, including shell fragment wound, right flank; right hip arthritis, associated with residual of gunshot wound, right thigh; and right knee arthritis, associated with residual of gunshot wound, right thigh.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The examination opinion must reflect consideration of the lay statements of record setting forth a complete rationale for all findings and conclusions.  

2. Schedule the Veteran for an appropriate examination to determine the current nature, extent and severity of his service-connected residuals of gunshot wound, right thigh, Muscle Group XIII, with two scars.  All required tests should be performed.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  

3. Review the reports of the VA examinations conducted to ensure that they are in full compliance with the remand instructions. If not, take appropriate corrective action.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


